DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II, claims 20-25 in the reply filed on 12/01/2021 is acknowledged.
Claims 1-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/01/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 is unclear in the use of the phrase “generating activation potential”. It is unclear if the phrase is intended to refer to the firing of the neuron (generation an action potential) or if it is referring to the muscle cell membrane action potential. Applicant is directed 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 20-21 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Uzel (Uzel A; Sci Adv, 2016, 2:21501429, 13 pages; IDS).
Claim 20 is drawn to a neuromuscular junction comprising one or more neurons and one or more muscle cells fixed on a substrate with the neurons being capable of generating an action potential and/or inducing contraction in the one or more muscle cells. 
Uzel A taught generating motoneurons from mouse ES cell and culturing the motoneurons on a poly-D lysine and laminin substrate with skeletal muscle cells adhered to and cultured on the opposite side of the substrate. Neuromuscular junctions form as the muscles contract upon neuron activation (see Figure 6 and page 7, column 1). Uzel A also taught coculture of motoneurons and muscle in a microfluidic device in a PDMS base (see para bridging pages 3-4 and page 10, left column). Therefore, Uzel A meets the limitations of claims 20-21.

Claim(s) 20-21 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Uzel (Uzel B; Science Daily, 2016; IDS).
Claim 20 is drawn to a neuromuscular junction comprising one or more neurons and one or more muscle cells fixed on a substrate with the neurons being capable of generating an action potential and/or inducing contraction in the one or more muscle cells. 
Uzel B taught a microfluidic device (claim 21) that replicates a muscle-nerve connection (neuromuscular junction). Uzel B discusses growth of muscle fibers from muscle precursor cells by injecting the cells into a microfluidic compartment here they fused and grew into a muscle strip. They also differentiated motor neurons from stem cells and place the neural cells into a second compartment. Using light, Uzel B taught that they could excite the neurons to cause muscle contraction (claim 20). 

Claim(s) 20-25 is/are rejected under 35 U.S.C. 102a1 as being anticipated by WO2016086040 (‘040; IDS)
Claim 20 is drawn to a neuromuscular junction comprising one or more neurons and one or more muscle cells fixed on a substrate with the neurons being capable of generating an action potential and/or inducing contraction in the one or more muscle cells. 
The Abstract of ‘040 discloses muscle cells and neuronal cells disposed on a substrate to form neuromuscular junctions. At page 20, last paragraph, ‘040 teaches that a stimulus induces an action potential in a neuronal cell or a contraction in a muscle cell. Figure 2 shows an NMJ array including microfluidic channels, meeting the limitations of claim 21. At page 15 (first full paragraph), it is taught that skeletal muscle cells and neuronal cells can be human and can be derived from iPSCs, meeting the limitations of claims 22 and 24. With regard to claims 23 and 25, ‘040 teaches “ In some embodiments, the devices disclosed herein can be used in .

Claim(s) 20-21 is/are rejected under 35 U.S.C. 102a1 as being anticipated by WO2015138032 (‘032; IDS)
Claim 20 is drawn to a neuromuscular junction comprising one or more neurons and one or more muscle cells fixed on a substrate with the neurons being capable of generating an action potential and/or inducing contraction in the one or more muscle cells. 
At paragraph 365, ‘032 taught culture of neurons on one surface of a membrane and smooth muscle cells on the other. At paragraph 6, a microfluidic device (claim 21) that can culture human cells to form tissue-tissue interfaces that can recapitulate those found in whole living organisms that function including contracting skeletal muscle, meeting the limitations of claim 20.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 and 22-23  is/are rejected under 35 U.S.C. 103 as being unpatentable Uzel (Uzel B; Science Daily, 2016; IDS) in view of Burkhardt (2013, Mol Cell Neurosci, 56:355-364).

Uzel B taught a microfluidic device that replicates a muscle-nerve connection (neuromuscular junction). Uzel B discusses growth of muscle fibers from muscle precursor cells by injecting the cells into a microfluidic compartment here they fused and grew into a muscle strip. They also differentiated motor neurons from stem cells and place the neural cells into a second compartment. Using light, Uzel B taught that they could excite the neurons to cause muscle contraction (claim 20). 
Uzel B does not carry out the method using human cells from an ALS patient but suggests it, rendering it obvious to do so. Uzel B taught that pluripotent cells generated from an ALS patient (iPSCs) could be differentiated into muscle and nerve cells and generate the microfluidic system specific to a particular patient. 
Furthermore, Burkhardt taught generating iPSCs from fibroblasts of human ALS patients and their differentiation into motor neurons. The derived cells recapitulate the disease state and were used to screen drugs. 
It would have be obvious at the time of filing to carry out the method of making NMJs of Uzel B using neurons and muscle cells derived from ALS patients as suggested by Uzel B and taught by Burkhardt. One would be motivated to do such, as suggested by Uzel B, to screen various therapies to see which improves the connections in the NMJs. One would have a reasonable expectation of success in doing so as it had been standard in the art generate iPSCs from human cells and to do so in disease patients as taught by Burkhardt. It was also well within the abilities of the ordinary skilled artisan to obtain nerve cells from iPSCs.

Claim 20-21 and 24-25  is/are rejected under 35 U.S.C. 103 as being unpatentable Uzel (Uzel B; Science Daily, 2016; IDS) in view of Lenzi (2016, Stem Cell Res, 17:140-147).
Claim 20 is drawn to a neuromuscular junction comprising one or more neurons and one or more muscle cells fixed on a substrate with the neurons being capable of generating an action potential and/or inducing contraction in the one or more muscle cells. 
Uzel B taught a microfluidic device (claim 21) that replicates a muscle-nerve connection (neuromuscular junction). Uzel B discusses growth of muscle fibers from muscle precursor cells by injecting the cells into a microfluidic compartment here they fused and grew into a muscle strip. They also differentiated motor neurons from stem cells and place the neural cells into a second compartment. Using light, Uzel B taught that they could excite the neurons to cause muscle contraction (claim 20). 
Uzel B taught that pluripotent cells generated from an ALS patient (iPSCs) could be differentiated into muscle and nerve cells and generate the microfluidic system specific to a particular patient. 
Uzel B does not carry out the method using human cells from an ALS patient but suggests it, rendering it obvious to do so. Furthermore, Lenzi taught generating iPSCs from fibroblasts of human ALS patients and their differentiation into skeletal muscle cells. The derived cells are deemed instrumental to dissect the molecular and cellular pathways impairing complex motoneuron microenvironment in ALS. Lenzi proposes co-culture of the derived ALS muscle cells with motoneurons to understand how mutant muscles can affect the survival of motoneurons and motoneuron-muscle interatctions in ALS. 
It would have be obvious at the time of filing to carry out the method of making NMJs of Uzel B using neurons and muscle cells derived from ALS patients as suggested by Uzel B and 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALARIE BERTOGLIO whose telephone number is (571)272-0725. The examiner can normally be reached M-F 6AM-2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center 

VALARIE E. BERTOGLIO, Ph.D.
Examiner
Art Unit 1632



/VALARIE E BERTOGLIO/Primary Examiner, Art Unit 1632